DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A2 and B2 in the reply filed on 05/18/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-15 are indefinite for at least their dependence on claim 1 or 10. 
Claims 2, 4, and 5 recite “the pulse repetition frequency” and “the laser radiation”. These terms lack antecedent basis in the claim. Accordingly, it is unclear what these terms refer too.
Claim 6 recites “the phase of the control signal”. This term lacks antecedent basis in the claims. Accordingly, it is unclear what these terms refer too.
Claim 7 recites “the phase setting of the control signal”. This term lacks antecedent basis in the claims. Accordingly, it is unclear what these terms refer too.
Claims 8 and 14 recite “the carrier-envelope frequency” and “the laser radiation”. These terms lack antecedent basis in the claims. Accordingly, it is unclear what these terms refer too. Additionally, claim 14 recites “by phase setting” instead of “by a phase setting”. 
Claim 11 recites “an optical modulator, in particular an acousto-optic modulator”. It is unclear if “in particular an acousto-optic modulator” is required by the claim or merely exemplary. For the purpose of this Office Action, the Office will interpret it as “an optical modulator”.
Claim 12 recites “the frequency”, “the laser radiation”, and “the pulse repetition frequency”. These terms lack antecedent basis in the claim. Accordingly, it is unclear what these terms refer too.
Claim 13 recites “the frequency”, “the laser radiation”, and “the pulse repetition frequency”. These terms lack antecedent basis in the claim. Accordingly, it is unclear what these terms refer too.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4-6, 8, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grebing et al. (US 2011/0235661), hereafter Grebing.
Regarding claim 1, Grebing discloses a laser device (Figs. 1, 2, and 4-6; Abstract) comprising: - a laser source (Figs. 1, 2, and 4-6 element 3), which is configured to emit pulsed laser radiation with a spectrum in the form of a frequency comb having a plurality of equidistant spectral lines ([0035]), - an optical modulator (Figs. 1, 2, and 4-6 element 13), which is configured to shift at least one of the phase of the laser radiation and the frequency of the laser radiation ([0038]), and - a control unit (Figs. 1, 2, and 4-6 element 10), which is configured to control the optical modulator by means of a control signal (Figs. 1, 2, and 4-6 element 12; [0038]), wherein the laser radiation emitted by the laser source is stabilized in terms of the carrier- envelope frequency ([0035]).
Regarding claim 3, Grebing further discloses the optical modulator is an acousto-optic modulator, wherein the control signal excites an acoustic wave in the medium of the acousto-optic modulator (Figs. 1, 2, and 4-6 element 13; [0038]).
Regarding claim 4, Grebing further discloses the control unit is configured to generate the control signal as a radio-frequency signal at the pulse repetition frequency of the laser radiation or an integer multiple thereof ([0036] and [0038]).
Regarding claim 5, Grebing further discloses the control unit is configured to generate the control signal as a radio-frequency signal at a frequency shifted by a predefinable frequency offset relative to the pulse repetition frequency of the laser radiation or an integer multiple thereof ([0021]).
Regarding claim 6, Grebing further discloses the control unit is further configured to set the phase of the control signal ([0036] and [0038]; Grebing discloses the controller provides a periodic signal and therefor necessarily sets the phase of the signal as any periodic function has a phase).
Regarding claim 8, Grebing further discloses the carrier-envelope frequency of the laser radiation emitted by the laser source equals zero ([0054]).
Regarding claim 10, Grebing discloses a method of generating an optical frequency comb (Figs. 1, 2, and 4-6; Abstract; Title), comprising the steps of: - generating pulsed laser radiation with a spectrum in the form of a frequency comb having a plurality of equidistant spectral lines (Figs. 1, 2, and 4-6 element 3; [0035]), and - shifting the phase and/or frequency of the laser radiation according to a control signal ([0038]), wherein the generated laser radiation is stabilized in terms of the carrier-envelope frequency ([0035]).
Regarding claim 11, Grebing further discloses the frequency of the laser radiation is shifted by means of an optical modulator, in particular an acousto-optic modulator (Figs. 1, 2, and 4-6 element 13; [0038]).
Regarding claim 12, Grebing further discloses the frequency of the laser radiation is shifted by the pulse repetition frequency or an integer multiple thereof ([0036] and [0038]).
Regarding claim 13, Grebing further discloses the frequency of the laser radiation is shifted by a frequency that differs from the pulse repetition frequency or an integer multiple thereof by a frequency offset ([0021]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Grebing.
Regarding claim 2, Grebing does not explicitly disclose the laser radiation emitted by the laser source is also stabilized in terms of the pulse repetition frequency. However, the Office takes Official .

Claim 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grebing in view of De Vries et al. (US 2018/0041001A1), hereafter De Vries.
Regarding claim 7, Grebing does not explicitly disclose the control unit is further configured to vary the phase setting of the control signal from laser pulse to laser pulse. However, De Vries discloses controlling the phase setting of the control signal from laser pulse to laser pulse ([0030]). The advantage is to provide improved pulse to pulse stability ([0039]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Grebing with the control unit is further configured to vary the phase setting of the control signal from laser pulse to laser pulse as disclosed by De Vries in order to provide improved pulse to pulse stability.
Regarding claim 14, De Vries further discloses the carrier-envelope phase of the laser radiation is adjusted by phase setting of the control signal ([0030]). The advantage is to provide improved pulse to pulse stability ([0039]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Grebing with the carrier-envelope phase of the laser radiation is adjusted by phase setting of the control signal as disclosed by De Vries in order to provide improved pulse to pulse stability.
Regarding claim 15, De Vries further discloses the phase setting of the control signal is varied from laser pulse to laser pulse ([0030]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grebing in view of Holzwarth et al. (US 6724788), hereafter Holzwarth.
Regarding claim 9, Grebing does not explicitly disclose the laser source comprises: - a mode-locked oscillator, - two separate radiation paths for the laser radiation emitted by the mode-locked oscillator, wherein the optical modulator is located in one of the two radiation paths, and a difference-frequency generator, in which the laser radiation supplied via the two radiation paths is superposed. However, Holzwarth discloses the laser source (Fig. 2 element 100) comprises: - a mode-locked oscillator (Fig. 2 element 10), - two separate radiation paths for the laser radiation emitted by the mode-locked oscillator (Fig. 2 elements B and C), wherein the optical modulator is located in one of the two radiation paths (Fig. 2 element 23 which appears equivalent to the modulator of Grebing based on function), and a difference-frequency generator, in which the laser radiation supplied via the two radiation paths is superposed (Fig. 2 element 30). The advantage is to provide frequency components of the signal independent of the offset signal (col. 2 ll. 40-46). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Grebing with the laser source comprises: - a mode-locked oscillator, - two separate radiation paths for the laser radiation emitted by the mode-locked oscillator, wherein the optical modulator is located in one of the two radiation paths, and a difference-frequency generator, in which the laser radiation supplied via the two radiation paths is superposed as disclosed by Holzwarth in order to provide frequency components of the signal independent of the offset signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        09/11/2021